Case 9:19-cr-00031-RC-ZJH Document 111 Filed 05/20/20 Page 1 of 4 PageID #: 424



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

 UNITED STATES OF AMERICA                            §
                                                     §
                                                     § CASE NO. 9:19-CR-00031-RC
 v.                                                  §
                                                     §
                                                     §
 JAMES CARROL WATSON (3)                             §
                                                     §

          FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
               BEFORE THE UNITED STATES MAGISTRATE JUDGE

        By order of the District Court, this matter is referred to the undersigned United States

 Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

 statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

 28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

        On May 19, 2020, this case came before the undersigned magistrate judge for entry of a

 guilty plea by the Defendant, James Carrol Watson (3), to Count One of the Information. Count

 One alleges that on or about September 17, 2018, in the Eastern District of Texas, James

 Carrol Watson, defendant, having knowledge of the actual commission of a felony

 cognizable by a court of the United States, to wit: conspiracy to possess with the intent to

 distribute 50 grams or more of methamphetamine “actual” and possession with intent to

 distribute 50 grams or more of methamphetamine “actual,” a Schedule II controlled

 substance, did conceal the same by denying that a co-defendant intended to distribute the

 methamphetamine, and did not as soon as possible make known the same to some judge or




                                                 1
Case 9:19-cr-00031-RC-ZJH Document 111 Filed 05/20/20 Page 2 of 4 PageID #: 425



 other person in civil or military authority under the United States, all in violation of 18 U.S.C.

 § 4 - Misprision of a Felony.

          The Defendant entered a plea of guilty to Count One of the Information into the record at

 the hearing. After conducting the proceeding in the form and manner prescribed by Federal Rule

 of Criminal Procedure 11, the undersigned finds:

          a.       That the Defendant, after consultation with his attorney, has knowingly, freely and

 voluntarily consented to the administration of the guilty plea in this case by a United States

 Magistrate Judge in the Eastern District of Texas, subject to a final approval and imposition of

 sentence by the District Court.

          b.       That the Defendant and the Government have entered into a plea agreement which

 was disclosed and addressed in open court, entered into the record, and placed under seal. The

 Defendant verified that he understood the terms of the plea agreement, and he acknowledged that

 it was his signature on the plea agreement. To the extent that any or all of the terms of the plea

 agreement are pursuant to Rule 11(c)(1)(A) or (C), the undersigned advised the Defendant that he

 will have the opportunity to withdraw his plea of guilty should the court not follow those particular

 terms of the plea agreement.1


 1. “(3) Judicial Consideration of a Plea Agreement.
 (A) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the court may accept the
 agreement, reject it, or defer a decision until the court has reviewed the presentence report.
 (B) To the extent the plea agreement is of the type specified in Rule 11(c)(1)(B), the court must advise the defendant
 that the defendant has no right to withdraw the plea if the court does not follow the recommendation or request.
 (4) Accepting a Plea Agreement. If the court accepts the plea agreement, it must inform the defendant that to the extent
 the plea agreement is of the type specified in Rule 11(c)(1)(A) or (C), the agreed disposition will be included in the
 judgment.
 (5) Rejecting a Plea Agreement. If the court rejects a plea agreement containing provisions of the type specified in
 Rule 11(c)(1)(A) or (C), the court must do the following on the record and in open court (or, for good cause, in
 camera):
 (A) inform the parties that the court rejects the plea agreement;
 (B) advise the defendant personally that the court is not required to follow the plea agreement and give the defendant
 an opportunity to withdraw the plea; and
 (C) advise the defendant personally that if the plea is not withdrawn, the court may dispose of the case less favorably
 toward the defendant than the plea agreement contemplated.” FED. R. CRIM. P. 11(c)(3)-(5).

                                                            2
Case 9:19-cr-00031-RC-ZJH Document 111 Filed 05/20/20 Page 3 of 4 PageID #: 426



        c.      That the Defendant is fully competent and capable of entering an informed plea,

 that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

 the plea of guilty is made freely, knowingly, and voluntarily. Upon addressing the Defendant

 personally in open court, the undersigned determines that the Defendant’s plea is knowing and

 voluntary and did not result from force, threats or promises (other than the promises set forth in

 the plea agreement). See FED. R. CRIM. P. 11(b)(2).

        d.      That the Defendant’s knowing and voluntary plea is supported by an independent

 factual basis establishing each of the essential elements of the offense and the Defendant realizes

 that his conduct falls within the definition of the crime charged under 18 U.S.C. § 4 - Misprision

 of a Felony.

                                   STATEMENT OF REASONS

        As factual support for the Defendant’s guilty plea, the Government presented a factual

 basis. See Factual Basis and Stipulation. In support, the Government would prove that the

 Defendant is the same person charged in the Information, and that the events described in the

 Information occurred in the Eastern District of Texas. The Government would also have proven,

 beyond a reasonable doubt, each and every essential element of the offense as alleged in Count

 One of the Information through the testimony of witnesses, including expert witnesses, and

 admissible exhibits. In support of the Defendant’s plea, the undersigned incorporates the proffer

 of evidence described in detail in the factual basis and stipulation filed in support of the plea

 agreement, and the Defendant’s admissions made in open court in response to the undersigned’s

 further inquiry into the factual basis and stipulation.

        The Defendant agreed with and stipulated to the evidence presented in the factual basis.

 Counsel for the Defendant and the Government attested to the Defendant’s competency and



                                                   3
Case 9:19-cr-00031-RC-ZJH Document 111 Filed 05/20/20 Page 4 of 4 PageID #: 427



 capability to enter an informed plea of guilty. The Defendant agreed with the evidence presented

 by the Government and personally testified that he was entering the guilty plea knowingly, freely

 and voluntarily.

                               RECOMMENDED DISPOSITION

        IT IS THEREFORE the recommendation of the undersigned United States Magistrate

 Judge that the District Court accept the Defendant’s Guilty Plea and Plea Agreement, which the

 undersigned determines to be supported by an independent factual basis establishing each of the

 essential elements of the offense charged in Count One of the Information. Accordingly, it is

 further recommended that the District Court finally adjudge the Defendant, James Carrol Watson

 (3), guilty of the charged offense under 18 U.S.C. § 4 (Misprision of a Felony) and impose the

 sentence agreed to by the parties pursuant to FED. R. CRIM. P. 11(c)(1)(C). The Defendant has the

 right to allocute before the District Court before imposition of sentence.

                                          OBJECTIONS

        At the close of the hearing, the Defendant, defense counsel, and counsel for the government

 each waived their right to object to the proposed findings and recommendations contained in this

 report and consented to the imposition of the sentence recommended in this report. The Defendant

 also waived his right to be present and speak and have his counsel present and speak before the

 district court imposes the recommended sentence. Therefore, the court may act on this report and

 recommendation immediately.


          SIGNED this 20th day of May, 2020.




                                                       _________________________
                                                       Zack Hawthorn
                                                       United States Magistrate Judge

                                                  4
